              Case 20-20259-RAM        Doc 206      Filed 12/22/20      Page 1 of 14




                             UNITED STATES BANKRUPTCY COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                      MIAMI DIVISION
                                     www.flsb.uscourts.gov

In re:                                              Case No. 20-20259-RAM
                                                    (Jointly Administered)
It’Sugar FL I LLC, et al.,
                                                    Chapter 11
      Debtors.
_______________________________/

   DEBTORS’ MOTION PURSUANT TO SECTION 1121(d) OF THE BANKRUPTCY
      CODE FOR AN EXTENSION OF EXCLUSIVE RIGHT TO FILE A PLAN
          OF REORGANIZATION AND TO SOLICIT ACCEPTANCES

  Hearing requested on January 11, 2021 at 10:00 a.m. along with other matters already set

         It’Sugar FL I LLC, It’Sugar LLC, It’Sugar Atlantic City LLC, and It’Sugar FLGC LLC

(“Debtors”), pursuant to 11 U.S.C. § 1121(d), seek the entry of an order granting the Debtors

sixty (60) day extensions of their exclusive right to file a plan of reorganization and to solicit

acceptances, thereby (a) extending the time during which the Debtors shall have the exclusive

right to file a plan of reorganization from January 20, 2021 through and including March 23,

2021; and (b) extending the time during which the Debtors shall have the exclusive right to

solicit acceptances thereto for such plan from March 22, 2021 through and including May 21,

2021.

                                       I. JURISDICTION

         1.    This Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and

1334. This is a core proceeding pursuant to 28 U.S.C. § 157(b)(2)(A).

         2.    Venue is proper before this Court pursuant to 28 U.S.C. §§ 1408 and 1409.




                                                1
             Case 20-20259-RAM          Doc 206        Filed 12/22/20   Page 2 of 14




       3.      The statutory predicates for the relief requested herein are section 1121(d) of

chapter 11 of title 11 of the United States Code (the “Bankruptcy Code”) and Rule 9006 of the

Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”).

                                        II. BACKGROUND

       4.      On September 22, 2020 (the “Petition Date”), the Debtors filed voluntary

petitions under Chapter 11 of the United States Bankruptcy Code.

       5.      The Debtors operate as an integrated enterprise and are known throughout the

industry as It'Sugar. It'Sugar is a specialty candy retailer whose products include bulk candy,

candy in giant packaging, and licensed and novelty items. It'Sugar’s portfolio includes

approximately 100 retail locations across 28 states.

       6.      The Debtors are operating their businesses and managing their affairs as debtors

in possession pursuant to section 1107(a) and 1108 of the Bankruptcy Code. No trustee or

examiner has been sought or appointed.

                            III. BAR DATES FOR FILING CLAIMS

       7.      Pursuant to the “Notice of Chapter 11 Bankruptcy Case, Meeting of Creditors &

Deadlines” dated September 23, 2020 (the “Bar Date Notice”), the general bar date for entities

to file proofs of claim was December 1, 2020 (the “General Bar Date”).

       8.      In addition, the Bar Date Notice set a deadline of March 22, 2021 for

governmental units to file proofs of claim (the “Governmental Bar Date” and together with the

General Bar Date, the “Bar Dates”).

       9.      The Governmental Bar Date falls almost two months after the current deadline of

January 20, 2021 for the Debtors to file a proposed plan.



                                                 2
               Case 20-20259-RAM        Doc 206       Filed 12/22/20   Page 3 of 14




                                  IV. RELIEF REQUESTED

       10.      The Debtors request that, pursuant to section 1121(d) of the Bankruptcy Code,

the Court enter an order extending the Debtors’ exclusive deadline to file a plan of

reorganization and solicit acceptances, without prejudice to the right of the Debtors to seek

further extensions of such periods, as follows:

                a)     extending the time during which the Debtors shall have the exclusive right

       to file a plan of reorganization from January 20, 2021 through and including March 23,

       2021; and

                b)     extending the time during which the Debtors shall have the exclusive right

       to solicit acceptances to said plan from March 22, 2021 through and including May 21,

       2021.

                           V. BASIS FOR RELIEF REQUESTED

       11.      Section 1121 of the Bankruptcy Code is the statutory predicate for determining

the time period within which only the debtor in possession may file a plan of reorganization and

solicit acceptances thereto. Pursuant to § 1121(b), a debtor is given the exclusive right to file a

plan of reorganization until the expiration of one hundred-twenty (120) days following the date

of the order for relief (the “Exclusivity Period”), unless the Exclusivity Period is extended by

order of the Bankruptcy Court. In addition, § 1121(c)(3) of the Bankruptcy Code provides that a

debtor in possession is given the exclusive right to solicit acceptances of its plan for one

hundred-eighty (180) days following the date of the order for relief (the “Acceptance Period”),

unless the Acceptance Period is extended by order of the Bankruptcy Court.




                                                  3
             Case 20-20259-RAM          Doc 206      Filed 12/22/20    Page 4 of 14




       12.     Pursuant to § 1121(d)(1) of the Bankruptcy Code, upon the request of a party in

interest and after notice and a hearing, this Court may, for cause shown, lengthen the Exclusivity

Period and the Acceptance Period. Section 1121(d)(1) states, in pertinent part:

               …on request of a party in interest made within the respective
               period specified in subsections (b) and (c) of this section and after
               notice and a hearing, the court may for cause … increase the 120-
               day period or the 180-day period referred to in this section.

11 U.S.C. § 1121(d)(1).

       13.     The term “cause” is undefined in the Bankruptcy Code. However, the legislative

history indicates it is intended to be a flexible standard to balance the competing interests of a

debtor and its creditors. See In re McLean Indus., 87 B.R. 830, 833 (Bankr. S.D.N.Y. 1987)

(citing H.R. Rep. No. 595, 95th Cong., 2d Sess. 231 (1978), reprinted in U.S.C.C.A.N. 1978, pp.

5963, 6190) (noting that Congress intended to give bankruptcy courts flexibility to protect a

debtor’s interests by allowing unimpeded opportunity to negotiate settlement of debts without

interference from other parties in interest). As will be shown below, the Debtors have

demonstrated sufficient cause to extend the Exclusivity Period to March 23, 2021 and the

Acceptance Period to May 21, 2021.

       14.     In determining whether cause exists to extend the exclusive periods, courts

generally consider a variety of factors to assess the facts and circumstances of each case. See In

re Adelphia Commc’ns Corp., 352 B.R. 578, 587 (Bankr. S.D.N.Y. 2006) (stating that the

decision to extend or terminate exclusivity for cause is within the discretion of the bankruptcy

court, and is fact specific); McLean Indus., 87 B.R. at 834 (identifying the factors used by courts

to determine whether cause exists to extend exclusivity); In re Dow Corning Corp., 208 B.R.

661, 664, 670 (Bankr. E.D. Mich. 1997); In re Express One Int’l, Inc., 194 B.R. 98, 100 (Bankr.

E.D. Tex. 1996). The factors cited by courts include, without limitation:

                                                 4
             Case 20-20259-RAM          Doc 206       Filed 12/22/20     Page 5 of 14




               (a)     the size and complexity of the debtor’s case;

               (b)     the fact that the debtor is paying its bills as they come due;

               (c)     the existence of good-faith progress towards reorganization;

               (d)     the existence of an unresolved contingency; and

               (e)     a finding that the debtor is not seeking to extend exclusivity to pressure
                       creditors “to accede to [the debtors’] reorganization demands.”

See, e.g., In re Borders Group, Inc., 460 B.R. 818, 822 (Bankr. S.D.N.Y. 2011) (citing factors

and granting debtor’s motion to extend exclusive periods by 120 days); Express One Int’l, 194

B.R. at 100 (citing In re Grant Traverse Development Co., Ltd., 147 B.R. 418 (Bankr. W.D.

Mich. 1992) (citing factors and granting debtor’s third request that extended exclusivity for one

year); McLean Indus., 87 B.R. at 834 (citing factors and approving second, 90-day extension

request of debtor that had few creditors and where the case had been pending for less than a

year); see also In re Adelphia Comm. Corp., 352 B.R. 578, 586 (Bankr. S.D.N.Y. 2006) (citing

factors and denying motion to terminate exclusivity); Under all of these factors, cause exists to

extend the Exclusivity Period to March 23, 2021 and the Acceptance Period to May 21, 2021.

       15.     The most common basis upon which courts grant an extension of the exclusivity

periods is the size and complexity of the chapter 11 case. See, e.g., Express One Int’l, 194 B.R. at

100. Here, the magnitude of these chapter 11 cases satisfies the first factor courts look to when

deciding whether sufficient cause exists for granting an extension of the Exclusivity Period and

Acceptance Period. These cases are complex, involving four Debtors with operations spanning

various states in the United States with hundreds of creditors and thousands of customers. As of

the Petition Date, the Debtors also employed approximately 600 employees.

       16.     In order for the Debtors to provide adequate information regarding expected

distributions to creditors in the disclosure statement, the Debtors submit that it is necessary to

                                                  5
             Case 20-20259-RAM           Doc 206      Filed 12/22/20     Page 6 of 14




extend the Exclusivity Period and Acceptance Period to provide the Debtors sufficient time to

review and analyze the filed claims. Given the number of legal and business issues facing the

Debtors in this reorganization due to the size, nature, and national scope of the Debtors’

business, it is clear that the Debtors’ cases are complex.

       17.     Second, cause may be shown to extend the exclusivity periods where the debtor is

paying its debts as they become due. See, e.g., In re Service Merchandise Co., 256 B.R. 744, 751

(Bankr. M.D. Tenn. 2000); In re Crescent Manufacturing, 122 B.R. 979, 982 (Bankr. N.D. Ohio

1990); McLean Indus., Inc., 87 B.R. at 834. The Debtors submit that they are paying their

postpetition obligations in a timely fashion. The Debtors have been managing their business

effectively and preserving the value of their assets for the benefit of all creditors. Accordingly,

the Debtors submit that cause exists to extend the Exclusivity Period to March 23, 2021 and the

Acceptance Period to May 21, 2021.

       18.     Third, the Debtors have made good faith progress towards their reorganization.

The Debtors are in meaningful discussions and negotiations with many landlords regarding lease

modifications which will greatly enhance the Debtors’ reorganization efforts. The Debtors need

additional time to continue and finalize these negotiations as part of the plan process.

       19.     A court may grant an extension of exclusivity where the case has been pending

for a relatively brief period of time. Here, the Debtors’ bankruptcy cases are a little over three

months old. In addition, it is worth noting, in other cases of equal or lesser size and complexity

in this District, courts have routinely granted similar extensions on the debtor’s initial request for

an extension of the exclusive periods. See, e.g., In re Viva Investments Limited Liability

Company, Case No. 15-11753-PGH (Bankr. S.D. Fla. June 10, 2015) (court grants initial request

to extend debtors’ exclusive period to file a plan and disclosure statement by 90 days); In re


                                                  6
              Case 20-20259-RAM          Doc 206      Filed 12/22/20     Page 7 of 14




Florida Gaming Centers, Inc., Case No. 13-29597-RAM (Bankr. S.D. Fla. Dec. 16, 2013) (court

grants initial request to extend debtors’ exclusivity period to file a plan and disclosure statement

by 120 days); In re Meadows of Jupiter Florida Condo, LLC et al., Case No. 10-43458-PGH

(Bankr. S.D. Fla. May 18, 2011) (court grants request to extend exclusivity period to file a plan

and disclosure statement by an additional 90 days); and In re Gulfstream International Group,

Inc., et al., Case NO. 10-44131-JKO (Bankr. S.D. Fla. March 22, 2011) (court grants request to

extend exclusive periods for an additional 120 days); In re LP Watch Group, Inc., et al., Case

No. 10-29919-JKO (Bankr. S.D. Fla. December 3, 2010) (initial exclusivity periods extended by

90 days); and In re Arch Aluminum & Glass Co, Inc., et al., Case No. 09-36232-JKO (Bankr.

S.D. Fla. April 19, 2010) (court grants request to extend exclusive periods for 180 days).

Accordingly, the Debtors submit that cause exists to extend the Exclusivity Period through and

including March 23, 2021 and the Acceptance Period through and including May 21, 2021.

       20.     The Debtors are not seeking to extend the Exclusivity Period and the Acceptance

Period in order to pressure their creditors into accepting a plan that they may find unacceptable,

and no party in interest will be prejudiced by the relief requested herein. This is the Debtors’ first

request for an extension of the exclusive periods. The requested extension is reasonable given the

Debtors’ progress to date and the current posture of these chapter 11 cases. The Debtors are not

seeking this extension to delay the reorganization for some speculative event. Rather, the

proposed extensions of the Exclusivity Period and Acceptance Period will advance the Debtors’

efforts to confirm a reorganization plan as expeditiously as possible and bring these cases to a

resolution.

       21.     The Debtors have behaved in a manner consistent with their fiduciary obligations

to their creditor constituencies, evidencing proper motive in seeking extensions of the


                                                  7
             Case 20-20259-RAM          Doc 206      Filed 12/22/20    Page 8 of 14




Exclusivity Period and the Acceptance Period. Instead of prejudicing any party in interest, the

requested extension will afford the Debtors an opportunity to propose a realistic and viable

chapter 11 plan.

       22.     Therefore, it is respectfully submitted that the Debtors and their estates would be

prejudiced if the Exclusivity Period and Acceptance Period are allowed to expire. The

negotiations of possible lease modifications to include in the plan likely are and will continue to

be time consuming and complex. Termination of exclusivity and the possibility of the filing of

third-party plans will only make the effort for a consensual plan of reorganization more difficult.

       23.     The Debtors submit that they have acted in good faith during these chapter 11

cases and believe that they have a realistic chance of confirming a plan of reorganization. The

requested extension of the Exclusivity Period and the Acceptance Period is not unduly

burdensome or prejudicial to any parties in interest in these cases. Accordingly, the Debtors

request a 60-day extension of the Exclusivity Period and Acceptance Period.

       24.     Extending the Exclusivity Period and Acceptance Period will not harm or

prejudice the Debtors’ creditors or other parties in interest. Rather, an extension of the exclusive

periods will increase the likelihood of a greater distribution to the Debtors’ stakeholders by

facilitating an orderly, efficient and cost-effective plan process for the benefit of all creditors.

Termination of the Exclusivity Period and Acceptance Period, on the other hand, could give rise

to the threat of multiple plans and a contentious confirmation process, resulting in increased

administrative expenses and consequently diminishing returns to the Debtors’ creditors.

Moreover, it could significantly delay, if not completely undermine, the Debtors’ ability to

confirm any plan in these cases. In an abundance of caution, and in a balance of the equities, the

Debtors respectfully request that cause exists for the entry of an order extending the Exclusivity


                                                 8
               Case 20-20259-RAM      Doc 206     Filed 12/22/20   Page 9 of 14




Period and Acceptance Period for a period of 60 days each, through March 23, 2021 and May 21,

2021, respectively.

          WHEREFORE, the Debtors respectfully request the entry of an Order, extending the

exclusive period within which the Debtors may file a plan through and including March 23, 2021

pursuant to 11 U.S.C. § 1121(d)(1), and the corresponding solicitation period through and

including May 21, 2021, as well as granting any further relief which the Court deems just and

proper.

                  [REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]




                                              9
             Case 20-20259-RAM          Doc 206    Filed 12/22/20      Page 10 of 14




                                   CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that, on December 22, 2020, a true and correct copy of the

foregoing was served via the Court's Notice of Electronic Filing upon the Registered Users set

forth on the attached Exhibit 1 and via U.S. Mail upon the parties listed on the Manual Notice

List. A copy will be served by mail along with the Notice of Hearing once docketed and a

certificate of service will be filed.

                                                        s/ Joshua W. Dobin
                                                       Joshua W. Dobin, Esquire
                                                       Florida Bar No. 93696
                                                       jdobin@melandbudwick.com
                                                       Meaghan E. Murphy, Esquire
                                                       Florida Bar No. 102770
                                                       mmurphy@melandbudwick.com
                                                       MELAND BUDWICK, P.A.
                                                       3200 Southeast Financial Center
                                                       200 South Biscayne Boulevard, Ste 3200
                                                       Miami, Florida 33131
                                                       Telephone: (305) 358-6363
                                                       Telecopy: (305) 358-1221

                                                       Attorneys for Debtors in Possession




                                                  10
            Case 20-20259-RAM           Doc 206     Filed 12/22/20      Page 11 of 14




EXHIBIT 1

Electronic Mail Notice List

The following is the list of parties who are currently on the list to receive email notice/service
for this case.

      Joaquin J Alemany joaquin.alemany@hklaw.com, jose.casal@hklaw.com
      Scott Andron sandron@broward.org, swulfekuhle@broward.org
      Joseph H Baldiga bankrupt@mirickoconnell.com
      Brian S Behar bsb@bgglaw.net
      David M Blau dblau@clarkhill.com
      Michael S Budwick mbudwick@melandbudwick.com,
       ltannenbaum@melandbudwick.com;mrbnefs@yahoo.com;mbudwick@ecf.courtdrive.co
       m;ltannenbaum@ecf.courtdrive.com;phornia@ecf.courtdrive.com
      David S Catuogno david.catuogno@klgates.com, caitlin.conklin@klgates.com
      Andrew S Conway aconway@taubman.com
      Ryan E Davis rdavis@whww.com,
       thiggens@whww.com;thiggens@ecf.courtdrive.com
      Joshua W Dobin jdobin@melandbudwick.com,
       ltannenbaum@melandbudwick.com;mrbnefs@yahoo.com;ltannenbaum@ecf.courtdrive.c
       om;jdobin@ecf.courtdrive.com;ltannenbaum@ecf.courtdrive.com;phornia@ecf.courtdriv
       e.com
      Daniel M Eliades Daniel.eliades@klgates.com, caitlin.conklin@klgates.com
      Kate Foley kfoley@mirickoconnell.com
      Robert C Furr ltitus@furrcohen.com,
       atty_furrcohen@bluestylus.com;cworkinger@furrcohen.com;staff1@furrcohen.com
      Daniel Gielchinsky dan@dyglaw.com
      Ronald E Gold rgold@fbtlaw.com, eseverini@fbtlaw.com;khardison@fbtlaw.com
      Eric S. Golden egolden@burr.com, jmorgan@burr.com
      Ilyse M. Homer ihomer@bergersingerman.com,
       efile@bergersingerman.com;mdiaz@bergersingerman.com;efile@ecf.inforuptcy.com
      Jeannie Kim jekim@sheppardmullin.com, dgatmen@sheppardmullin.com
      Ian J Kukoff ian.kukoff@blaxgray.com,
       kukoff.assistant@blaxgray.com;isabel.colleran@blaxgray.com
      David Kupetz dkupetz@sulmeyerlaw.com
      Robert L LeHane kdwbankruptcydepartment@kelleydrye.com
      Ilan Markus imarkus@barclaydamon.com, docketing@barclaydamon.com
      Orfelia M Mayor ecf@mayorbankruptcy.com,
       mayor.orfeliar100728@notify.bestcase.com
      James C. Moon jmoon@melandbudwick.com,
       ltannenbaum@melandbudwick.com;mrbnefs@yahoo.com;jmoon@ecf.courtdrive.com;lta
       nnenbaum@ecf.courtdrive.com;phornia@ecf.courtdrive.com
      Kevin S Neiman kevin@ksnpc.com
      Office of the US Trustee USTPRegion21.MM.ECF@usdoj.gov
           Case 20-20259-RAM         Doc 206   Filed 12/22/20   Page 12 of 14




      Chad S Paiva trustee.paiva@gmail.com,
       michaelbollingpa@gmail.com,sramirez.fbp@gmail.com
      Kristen N Pate bk@brookfieldpropertiesretail.com
      Hampton Peterson legalservices@PBCTax.com
      Michael S Provenzale michael.provenzale@lowndes-law.com, anne.fisher@lowndes-
       law.com
      Heather L. Ries hries@foxrothschild.com, ralbert@foxrothschild.com
      Grace E. Robson grobson@mrthlaw.com,
       mrthbkc@gmail.com,lgener@mrthlaw.com,grobson@ecf.courtdrive.com
      Javier A Roldan Cora javier.roldancora@klgates.com
      Steven D Schneiderman Steven.D.Schneiderman@usdoj.gov
      Eric J Silver esilver@stearnsweaver.com,
       rross@stearnsweaver.com;larrazola@stearnsweaver.com;cgraver@stearnsweaver.com;m
       fernandez@stearnsweaver.com;Atty_arrazola@bluestylus.com
      Louis G Spencer louis@alexanderricks.com, dana@alexanderricks.com
      Ronald M Tucker rtucker@simon.com,
       cmartin@simon.com;bankruptcy@simon.com
      Michael S Waskiewicz mwaskiewicz@burr.com, sguest@burr.com
      Gillian D Williston gillian.williston@troutman.com,
       fslecfintake@troutman.com;ethan.ostroff@troutman.com;richard.hagerty@troutman.com
       ;carter.nichols@troutman.com

Manual Notice List

       Ricki S. Friedman
       1 Huckleberry Lane
       Hewlett Harbor, NY 11557

       Steven W. Golden
       Pachulski Stang Ziehl & Jones LLP
       780 Third Avenue
       34th Floor
       New York, NY 10017-2024

       Leslie C. Heilman
       Ballard Spahr LLP
       919 North Market Street, 11th Floor
       Wilmington, DE 19801-3034

       Michael R. Herz
       Fox Rothschild LLP
       49 Market Street
       Morristown, NJ 07960

       Indianola Pecan House Inc
       PO Box 367
    Case 20-20259-RAM         Doc 206   Filed 12/22/20   Page 13 of 14




Indianola, MS 38751

Paul J. Labov
Pachulski Stang Ziehl & Jones LLP
780 Third Avenue
34th Floor
New York, NY 10017-2024

Robert LeHane
Kelly Drye & Warren LLP
101 Park Avenue, 29th Floor
New York, NY 10178

Miami-Dade County Tax Collector
Peter K. Cam, Tax Collector
c/o Alexis Gonzalez
200 NW 2nd Avenue, Suite 430
Miami, FL 33128

Minnesota Department of Revenue
POB 64447-BKY
St Paul, MN 55164-0447

NEST International, Inc.
Donald K Ludman, Esq
6 North Broad Street #100
Woodbury, NJ 08096

Ernie Zachary Park
13215 E Penn St #510
Whittier, CA 90602

Playvisions Inc
19180- 144th Ave NE
Woodinville, WA 98072

Laurel D. Roglen
Ballard Spahr LLP
919 North Market Street, 11th Floor
Wilmington, DE 19801-3034

Bradford J. Sandler
Pachulski Stang Ziehl & Jones LLP
780 Third Avenue
34th Floor
New York, NY 10017-2024
    Case 20-20259-RAM         Doc 206   Filed 12/22/20   Page 14 of 14




Bradsford J. Sandler
Pachulski Stang Ziehl & Jones LLP
919 North Market Street
17th Floor
Wilmington, DE 19801

Stribbons
2921 W Cypress Creek Rd #101
Ft. Lauderdale, FL 33309

Troy Taylor
c/o Algon Group
2457 Collins Ave PH 2
Miami Beach, FL 33140

Tokidoki LLC
5655 W Adams Blvd
Los Angeles, CA 90016

Michael J. Viscount
Fox Rothschild LLP
1301 Atlantic Avenue, Suite 400
Atlantic City, NJ 08401-7212

Sean T. Wilson
Kelley Drye & Warren LLP
101 Park Avenue, 27th Floor
New York, NY 10178

Hayley R. Winograd
Pachulski Stang Ziehl & Jones LLP
780 Third Avenue
34th Floor
New York, NY 10017-2024
